Title: 1766 Novr. 3d. Monday.
From: Adams, John
To: 


       Sett off, with my Wife for Salem. Stopped 1/2 Hour att Boston, cross’d the Ferry, and at 3 O Clock arrived at Hill’s the Tavern in Malden, the Sign of the rising Eagle, at the Brook, near Mr. Emmersons Emerson’s Meeting House, 5 Miles from Norwoods, where vizt. at Hills we dined. Here we fell in Company with Kent and Sewal. We all oated at Martins, where we found the new Sherriff of Essex Coll. Saltonstal. We all rode into Town together. Arrived at my dear Brother Cranches, about 8 and drank Tea, and are all very happy. Sat and heard the Ladies talk about Ribbon, Catgut and Paris net, Riding hoods, Cloth, Silk and Lace.—Brother Cranch came Home, and a very happy Evening we had. Cranch is now in a good Situation for Business near the Court House and Mr. Bernards Barnard’s Meeting house and on the Road to Marblehead—his House fronting the Wharffs, the Harbour, and Shipping, has a fine Prospect before it.
      